UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6227



PAUL ADKINS, JR.,

                                            Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; MICHAEL F.
EASLEY; STATE OF NORTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-98-00681-1)


Submitted:   June 15, 2000                  Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Adkins, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Adkins, Jr. seeks to appeal the district court’s order

dismissing his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition

as untimely and denying his Fed. R. Civ. P. 60(b) motion for recon-

sideration.   We dismiss the appeal of the denial of the § 2254 pe-

tition for lack of jurisdiction, because Adkins’ notice of appeal

was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361
U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on August

4, 1999.   Adkins’ notice of appeal was filed on October 2, 1999.*

Because Adkins failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.




     *
       For the purpose of this appeal we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  2
     Adkins also appeals the denial of his motion for reconsid-

eration.    However, a Rule 60(b) motion is not a substitute for

appeal.    Because the motion merely requested the district court to

reconsider a legal issue, relief was not authorized.     See United

States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).   According-

ly, we deny a certificate of appealability and dismiss the appeal

of this order as well.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  3